Citation Nr: 1036151	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-02 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1956 to November 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a mental 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has a current psychiatric disorder 
related to his military service.  

In February 2008, the National Personnel Records Center (NPRC) 
advised the Board that the Veteran's service personnel and 
service treatment records were unavailable as they were destroyed 
by fire.  In such cases, there is a heightened duty to assist the 
Veteran in developing evidence that might support his claim.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In an October 1956 report of medical evaluation, the Veteran was 
diagnosed with "Emotional Instability Reaction" and the 
examining physician opined that it was probable that this 
condition would continue and that the individual could not be 
rehabilitated for further military duty.  In an October 1956 
discharge request, the reason for recommended discharge was 
"immaturity reactions involving emotional instability."  The 
Veteran was discharged from service in November 1956.     

Following service, the Veteran indicated in a February 2009 VA 
Form 21-4142, an authorization and consent to release 
information, that his first treatment for his psychiatric 
disorder was in May 2007.  Correspondence dated April 2008 from 
the mental health coordinator, B. I., at a correctional facility 
reported the Veteran was treated in biweekly therapy sessions 
beginning in May 2007.  Mr. I., a licensed clinical social 
worker, opined that the Veteran had a long history of untreated 
Bipolar I Disorder and that the stress of entering boot camp in 
July 1956 caused him to exhibit symptoms of Bipolar I Disorder. 

The RO appropriately requested treatment records from Mr. I. at 
the Cimarron Correctional Facility in March 2009; however, also 
in March 2009, Mr. I responded that the Veteran and his medical 
chart were no longer at Cimarron.  Mr. I provided the name of the 
new facility, address, and point of contact information for the 
Health Services Administrator.  The RO subsequently notified the 
Veteran that he needed to complete and return an enclosed VA Form 
21-4142 so they could obtain the Veteran's treatment records from 
his current facility.  There is no evidence in the record of an 
authorization and consent to release these records from the 
Veteran; thus, no request for treatment records was made by the 
RO.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Here, the Veteran's discharge records indicate that the Veteran 
was diagnosed with "Emotional Instability Reaction" in service, 
and he has been diagnosed with bipolar disorder which a social 
worker has attributed to service.  Because there is insufficient 
medical evidence to a make a decision on the claim, a VA 
examination is warranted.  Ongoing medical records should also be 
obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002).

The evidence of record indicates that the Veteran is incarcerated 
in a state correctional facility.  The duty to assist 
incarcerated Veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement; as such 
individuals are entitled to the same care and consideration given 
to their fellow veterans.  See 38 U.S.C.A. § 5107(a) (West 2002); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 
8 Vet. App. 185, 191 (1995); Hager, J., "VA's Duty to Assist 
Incarcerated Veterans," 1 Vet. L. Rev. 231 (2009).  While VA 
does not have the authority under 38 U.S.C.A. § 5711 (West 2002) 
to require a correctional institution to release a Veteran so 
that VA can provide him the necessary examination at the closest 
VA medical facility, VA's duty to assist an incarcerated Veteran 
extends to arranging for adequate evaluation within the prison 
facility, or if unable to do so, having him examined by a fee-
basis physician or requiring a VA physician to examine him.  See 
Bolton, 8 Vet. App. at 191.  

The VA Adjudication Procedure Manual contains a provision for 
scheduling examinations of incarcerated Veterans.  The manual 
calls for the AOJ or the local Veterans Health Administration 
(VHA) Medical Examination Coordinator to confer with prison 
authorities to determine whether the Veteran should be escorted 
to a VA medical facility for examination by VHA personnel.  If 
that is not possible, the Veteran may be examined at the prison 
by: (1) VHA personnel; (2) prison medical providers at VA 
expense; or (3) fee-basis providers contracted by VHA.  See M21-
1MR, Part III.iv.3.A.11.d (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers that treated the 
Veteran for a psychiatric disorder prior 
to service, of following his separation 
from service.  The AMC/RO should request 
that the Veteran sign and return the 
appropriate releases.  After the Veteran 
has signed the appropriate releases, see 
38 C.F.R. § 3.159(c)(1)(ii) (claimant 
must authorize the release of existing 
records), those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
the Veteran the opportunity to obtain and 
submit those records for VA review. 

2.  After all outstanding pertinent 
records have been obtained and associated 
with the claims file or determined to be 
unavailable, the AMC/RO is to contact the 
facility at which the Veteran is 
incarcerated to determine whether the 
facility will allow the Veteran to leave 
the facility, with escorts, to be 
examined by a VA provider.  If not, the 
AMC/RO should determine whether the 
facility will allow a VA provider to be 
sent to the prison to examine the 
Veteran, or inquire whether a qualified 
medical professional from the prison may 
conduct the examination.  All such 
efforts should be documented in the 
claims file.  

If feasible, the Veteran should be 
scheduled for an appropriate psychiatric 
examination to evaluate the current 
nature of his mental disorder and the 
etiology of any current mental disorder.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination must be 
conducted following the protocol in VA's 
Worksheet for Mental Disorders 
Examination. 

Additionally, based on a review of the 
claims folder, evaluation of the 
Veteran's mental state, and by applying 
sound medical principles, the examiner is 
to opine whether it is at least as likely 
as not that any current mental disorder 
is the result of the Veteran's service.  
A defensible rationale is to be provided 
with the opinion.  If the examiner opines 
that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why 
this is so (why is the causation 
unknowable?), must be provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


